Exhibit 10.3



FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT




This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is entered into
as of the 6th day of January, 2014, by and between Wynn Resorts, Limited
(“Employer”) and Stephen Cootey (“Employee”). Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).


RECITALS


WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, dated as of November 7, 2013 (the "Agreement"); and
WHEREAS, Employer is willing and Employee desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:
1. Amendments. The Employer and Employee hereby agree to amend Section 1(f) in
its entirety to read as follows:
“(f)    “Effective Date” – means January 2, 2014.”


2.
Other Provisions of Agreement. The parties acknowledge that the Agreement is
being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.





WYNN RESORTS, LIMITED
 
EMPLOYEE
 
 
 
/s/ Matt Maddox
 
/s/ Stephen Cootey
Matt Maddox, President & CFO
 
Stephen Cootey




